United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 15-3047
                      ___________________________

                                Paul M. Gordon

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

                       Leca Ledbetter, Court Reporter

                    lllllllllllllllllllll Defendant - Appellee
                                   ____________

                   Appeal from United States District Court
              for the Western District of Arkansas - Hot Springs
                               ____________

                          Submitted: April 19, 2016
                           Filed: April 26, 2016
                               [Unpublished]
                               ____________

Before LOKEN, BYE, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.
       Arkansas inmate Paul Gordon appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action, in which he claimed that court
reporter Leca Ledbetter had altered transcripts of the hearings in several of Gordon’s
state court proceedings. Upon careful de novo review, see Jones v. Frost, 770 F.3d
1183, 1185 (8th Cir. 2014), cert. denied, 135 S. Ct. 2315 (2015), we conclude that
summary judgment was proper because, as explained by the district court, the record
contains no explanation as to how the alleged alterations affected the outcome of any
of the proceedings at issue, see Tedford v. Hepting, 990 F.2d 745, 747 (3d Cir. 1993);
Colyer v. Ryles, 827 F.2d 315, 316 (8th Cir. 1987) (per curiam). Accordingly, we
affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas, adopting the report and recommendations of the Honorable
Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

                                         -2-